UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7158



VERNON L. QUINN,

                                             Plaintiff - Appellant,

          versus


CHARLES E. HILL; LARRY S. DAVIS; DARLYN WHITE;
M. C. NORWOOD; J. A. GAY; C. MEADOWS; JEFFREY
M. MANLEY; JAMES VAUGHN; PERSHIELD DELOATCH;
MICHAEL W. POWELL; A. T. GRANT; A. PIERCE;
D. WILLIAMS; K. F. PITTMAN; SERGEANT HAWKINS;
H. B. DELOATCH; CORRECTIONAL OFFICER SIMMON;
P. SMITH; ALMA HUX; A. DAVIS; FRANKLIN
FREEMAN; LYNN PHILLIPS; ERNEST SMITH; MACK
JARVIS; DANIEL L. STIENEKE; NATHAN RICE; GARY
T. DIXON; W. E. MCMICHAEL, JR.; MARTHA M.
BUFFALOE; JOHN C. WOOD; BERNARD W. MASON;
SHELDON SKINNER; CY A. GRANT, SR.; ALFRED W.
KWASIKPUI,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-375)


Submitted:   April 29, 1998                  Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Vernon L. Quinn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district
court's order dismissing as frivolous his 42 U.S.C. § 1983 (1994)

complaint. We have reviewed the record and the district court's

opinion and find that this appeal is frivolous. Accordingly, we

dismiss the appeal on the reasoning of the district court. Quinn v.
Hill, No. CA-97-375 (E.D.N.C. Aug. 17, 1997). We deny the motion

for injunction and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2